Motion Granted; Dismissed and Memorandum Opinion filed February 6,
2014.




                                           In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00895-CR

                   JOSE DEJESUS ACOSTA, JR., Appellant
                                            V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 434th Judicial District Court
                           Fort Bend County, Texas
                   Trial Court Cause No. 11-DCR-058827B


               MEMORANDUM                           OPINION
      On September 24, 2013, appellant filed a notice of appeal from his
conviction for possession of a controlled substance. Appellant also filed a motion
for new trial on October 16, 2013. A supplemental clerk’s record containing the
trial court’s order signed December 5, 2013, granting appellant’s motion for new
trial has now been filed in this appeal.

      When a trial court grants a motion for new trial, it restores the case to its
position before the former trial. See Tex. R. App. P. 21.9. Because there is no
sentence to appeal, we have no jurisdiction over this appeal. See Waller v. State,
931 S.W.2d 643, 643–44 (Tex. App.—Dallas 1996, no pet.).

      On February 3, 2014, appellant’s counsel filed a motion to dismiss the
appeal. See Tex. R. App. P. 42.2. Because the trial court has granted a new trial on
punishment, we suspend Rule 42.2’s requirement for appellant’s signature on the
motion to dismiss. See Tex. R. App. P. 2.

      Accordingly, we grant appellant’s motion and order the appeal dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2